UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2012 Date of Reporting Period: 06/30/2011 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2011 VALUE - COMMON STOCKS 88.98% Consumer Discretionary - Durables & Apparel 7.90% 125,000 CSS Industries, Inc. $ 155,000 Leggett & Platt, Incorporated 3,778,900 135,000 Mattel, Inc. 3,711,150 50,000 Tupperware Brands Corporation 3,372,500 13,478,800 Consumer Discretionary - Retailing 1.11% 35,000 Genuine Parts Company 1,904,000 Consumer Staples - Food & Staples Retailing 4.14% 300,000 SUPERVALU INC. 2,823,000 100,000 Walgreen Co. 4,246,000 7,069,000 Consumer Staples - Food, Beverage & Tobacco 4.55% 135,000 Altria Group, Inc. 3,565,350 47,000 Philip Morris International Inc. 3,138,190 106,715 Rocky Mountain Chocolate Factory, Inc. 1,054,344 7,757,884 Energy 8.37% 180,000 Dorchester Minerals, L.P. 4,851,000 30,000 Kayne Anderson Energy Total Return Fund, Inc. 889,200 120,000 Kayne Anderson Midstream/Energy Fund, Inc. 3,009,600 40,000 Kayne Anderson MLP Investment Company 1,210,000 120,000 PAA Natural Gas Storage, L.P. 2,720,400 25,000 Plains All American Pipeline, L.P. 1,600,000 14,280,200 Financials - Diversified 3.12% 30,000 Federated Investors, Inc. - Class B 715,200 113,800 W.P. Carey & Co. LLC 4,605,486 5,320,686 Financials - Insurance 6.25% 100,000 Arthur J. Gallagher & Co. 2,854,000 96,528 Mercury General Corporation 3,811,891 340,000 Old Republic International Corporation 3,995,000 10,660,891 Financials - Real Estate 6.95% 390,000 Cohen & Steers Quality Income Realty Fund, Inc. 3,810,300 60,000 Digital Realty Trust, Inc. 3,706,800 300,000 Monmouth Real Estate Investment Corporation - Class A 2,535,000 160,000 Summit Hotel Properties, Inc. 1,816,000 11,868,100 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 3.99% 53,000 Abbott Laboratories 2,788,860 195,000 Pfizer Inc. 4,017,000 6,805,860 Industrials - Capital Goods 7.70% 206,100 Douglas Dynamics, Inc. 3,254,319 36,300 National Presto Industries, Inc. 3,684,087 65,000 Snap-on Incorporated 4,061,200 14,000 W.W. Grainger, Inc. 2,151,100 13,150,706 Industrials - Commercial & Professional Services 8.17% 70,000 Avery Dennison Corporation 2,704,100 196,770 Healthcare Services Group, Inc. 3,197,513 70,000 Pitney Bowes Inc. 1,609,300 100,000 Republic Services, Inc. 3,085,000 90,000 Waste Management, Inc. 3,354,300 13,950,213 Industrials - Transportation 2.66% 80,000 Ryder System, Inc. 4,548,000 Page 1 Information Technology - Hardware & Equipment 3.66% 80,000 Diebold, Incorporated 2,480,800 175,000 Molex Incorporated - Class A 3,759,000 6,239,800 Information Technology - Semiconductors & Semiconductor Equipment 2.22% 100,000 Microchip Technology Incorporated 3,791,000 Information Technology - Software & Services 5.30% 150,000 Broadridge Financial Solutions, Inc. 3,610,500 48,066 Computer Services, Inc. 1,437,173 130,000 Paychex, Inc. 3,993,600 9,041,273 Materials 5.25% 35,000 AptarGroup, Inc. 1,831,900 57,300 Greif, Inc. - Class B 3,452,325 160,000 RPM International, Inc. 3,683,200 8,967,425 Telecommunication Services 4.81% 120,000 AT&T Inc. 3,769,200 550,000 Frontier Communications Corporation 4,438,500 8,207,700 Utilities 2.83% 60,000 FirstEnergy Corporation 2,649,000 42,000 Integrys Energy Group, Inc. 2,177,280 4,826,280 TOTAL COMMON STOCKS (cost $127,897,107) 151,867,818 PREFERRED STOCKS 1.30% Financials - Banks 0.44% 30,000 ASBC Capital I Trust Preferred 7.625%, 750,300 06/15/32, Callable, Cumulative Financials - Real Estate 0.86% 57,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable 1,467,542 TOTAL PREFERRED STOCKS (cost $2,169,544) 2,217,842 CONVERTIBLE PREFERRED STOCKS 2.57% Financials - Diversified 1.87% 3,194 Bank of America Corporation 7.25% Non-Cumulative Convertible Preferred Stock Series L 3,201,985 Health Care - Equipment & Services 0.70% 80,020 National HealthCare Corporation Series A 1,188,297 TOTAL CONVERTIBLE PREFERRED STOCKS (cost $4,139,334) 4,390,282 SHORT -TERM INVESTMENTS 7.37% Commercial Paper - 6.70% $ Aetna Inc. 07/01/11, 0.23% 1,200,000 1,000,000 UnitedHealth Group Incorporated 07/01/11, 0.31% 1,000,000 250,000 Hitachi Capital America Corp. 07/05/11, 0.35% 249,990 1,250,000 Integrys Energy Group, Inc. 07/06/11, 0.21% 1,249,964 525,000 Bacardi-Martini B.V. 07/07/11, 0.30% 524,974 925,000 Clorox Company (The) 07/07/11, 0.26% 924,960 1,000,000 Wisconsin Energy Corporation 07/07/11, 0.27% 999,955 725,000 VW Credit, Inc. 07/08/11, 0.29% 724,959 1,150,000 VW Credit, Inc. 07/11/11, 0.29% 1,149,907 475,000 Valspar Corporation 07/12/11, 0.30% 474,957 700,000 General Mills, Inc. 07/13/11, 0.17% 699,960 1,075,000 Kellogg Company 07/14/11, 0.22% 1,074,915 1,150,000 Anheuser-Busch InBev Worldwide Inc. 07/21/11, 0.22% 1,149,859 11,424,400 Variable Rate Security - 0.67% 1,149,224 American Family Financial Services, Inc.(1) Page 2 07/01/11, 0.10% 1,149,224 TOTAL SHORT-TERM INVESTMENTS (cost $12,573,624) 12,573,624 TOTAL INVESTMENTS (cost $146,779,609) - 100.22% 171,049,566 LIABILITIES, NET OF OTHER ASSETS - (0.22)% (369,220 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% 170,680,346 % OF NET ASSETS (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of June 30, 2011, investment cost for federal tax purposes was $146,757,527 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (1,754,111 ) - Net unrealized appreciation $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $ Preferred Stocks 2,217,842 Convertible Preferred Stocks 1,188,297 Level 2 - Convertible Preferred Stocks 3,201,985 Commercial Paper 11,424,400 Variable Rate Security 1,149,224 Level 3 - None - - Total $171,049,566 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/26/2011
